DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to claims 1 and 10, the closest prior art Ghoshal (of record) in view of Carlson et al. (PGPUB 20120070594), fails to disclose in combination with all of the other elements of the claim wherein the siloxane is represented by the following formulae: 

    PNG
    media_image1.png
    160
    762
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    398
    826
    media_image2.png
    Greyscale
 BIRCH, STEWART, KOLASCH & BIRCH, LLPETP/CMR/nbtApplication No.: 16/001,223Docket No.: 3273-0362PUS2 Reply to Office Action of August 25, 2020Page 3 of 18 
    PNG
    media_image3.png
    251
    528
    media_image3.png
    Greyscale

Modification of the siloxane formulae to include any of the above structures would require a large amount of experimentation with no guarantee of success. Further, please see applicant’s remarks dated 11/24/2020 pages 15-18 and applicant’s declaration dated 5/29/2020 referenced in their remarks. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872